Citation Nr: 0918190	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1971 to December 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2007, 
the case was remanded to the RO for further development.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


REMAND

Because action ordered in the Board's January 2007 Remand was 
not completed, this matter must be remanded, once again for 
more complete development and adjudicatory action.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders).  Compliance with the 
Board's remand instructions is not a discretionary matter.  
The RO should be aware that when the Board fails to return a 
case to the RO for completion of actions ordered in a remand 
that were not completed, and such decision is appealed, the 
U.S. Court of Appeals for Veterans Claims (either by 
endorsement of a Joint Motion by the parties or by Memorandum 
Decision vacating the Board's decision) routinely, under the 
Stegall precedent, returns the case to the Board for 
completion of the action sought in the remand.  

The Board's January 2007 remand (see p. 6, indented paragraph 
1) instructed: "If the Veteran initially provides 
insufficient information to seek verification, he should be 
advised of how his information is lacking, and afforded the 
opportunity to provide more complete information."  It does 
not appear that the Veteran received notification of the 
information that was lacking that would allow for 
verification of a potentially verifiable alleged stressor.   

Specifically, in a July 2007 response, the U. S. Army and 
Joint Services Records Research Center (JSRRC) indicated that 
the information provided was insufficient to research for 
verification of the alleged stressor; it was noted that names 
of casualties and unit designations were necessary to 
accurately research a stressor event such as the Veteran 
alleged.  The Veteran has indicated (and the record notes) 
that he was assigned to the 93rd Annex of the 9th Medical 
Lab.  He alleged that on occasion he "volunteered" to ride 
shotgun on a Huey transport, and on one such flight they came 
under fire, a sister ship (presumably accompanying them) was 
shot down (and the were all killed, with their remains 
burned).  The Board notes that he has indicated that he 
cannot recall the names of any casualties.  However, he 
should be able to identify the designation of the unit of the 
Huey on which he rode shotgun when the sister ship 
(presumably from the same unit) was shot down with loss of 
all aboard, as well as an approximation of when such 
occurred.  If such event occurred, it would be eminently 
capable of verification, and the Veteran's participation 
might be verifiable or disproved based on the location of his 
own unit (and its proximity to the Huey transport unit).  

If the aforementioned alleged stressor event is verified, 
another examination to determine whether the Veteran has PTSD 
might be necessary (as the examiner would have a different 
factual premise to consider from that presented on October 
2008 VA examination, which found that PTSD was unrelated to 
service.

Accordingly, the case is REMANDED for the following:

1.  The RO should notify the Veteran that 
in order to allow for verification of his 
alleged stressor event in service, he must 
provide the designation of the Huey unit 
for the transport on which he rode 
"shotgun" when a "sister ship" was shot 
down, and an approximation of the date 
when such event occurred.  In conjunction 
with this request, he should be advised of 
the provisions of 38 C.F.R. § 3.158(a).  
If he provides a unit designation for the 
Huey unit, and an approximate date for 
occurrence of the alleged stressor (the 
downing of a "sister ship" with loss, 
and burning, of those aboard), the RO 
should arrange for verification of such 
event, i.e., whether an event such as the 
Veteran describes, and involving a 
helicopter unit based co-located with the 
location of the Veteran's medical unit, 
actually occurred.  If such an event is 
shown to have occurred, the RO should 
arrange for further development as to the 
Veteran's participation in such event 
(e.g., by researching unit reports of the 
helicopter unit to determine whether his 
accounts, "such as being taken to view 
the remains of those killed on the sister 
ship", are consistent with official 
reports). 

2.  If (and only if) the alleged stressor 
event in service discussed above is 
verified, the RO should arrange for 
another psychiatric evaluation of the 
Veteran to determine whether he has PTSD 
based on such stressor.  In such event, 
the Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  The examination and the 
report thereof must be in accordance with 
DSM-IV.  The examiner must explain the 
rationale for the opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

